Exhibit 10.66

January 9, 2006

Scott MacLeod

221 Secor Lane

Pelham, NY 10803

Re: Employment

Dear Scott:

The purpose of this letter is to set forth an Agreement of the terms and
conditions of your employment with Mobile Satellite Ventures, LP (the Company).
This letter confirms our prior discussions.

The Company hereby agrees to employ you and you agree to be employed under the
terms and conditions set forth below.

 

1. Title and Reporting: Your title will be Executive Vice President and Chief
Financial Officer (CFO) for Mobile Satellite Ventures LP. As a condition of this
contract, you shall report directly to Alexander H. Good the Chief Executive
Officer.

 

2. Duties and Responsibilities: You will be responsible for the overall
management and direction of all corporate finance and administration activities
and all such other activities normally associated with the role of Executive
Vice President and CFO. Given your background, you shall also be directly
involved in strategic and development activities. You shall have such additional
activities as the CEO and/or the Board shall direct.

 

3. Term: The initial term of the Agreement shall be three years, except that
termination short of such period shall be governed by Paragraph 11 below. The
Agreement shall commence on and your start date shall be January 26, 2006
(“Commencement Date”).

 

4. Salary: The salary for this exempt, full time position will be paid in
bi-weekly installments of $12,500.00 commencing January 26, 2006, and in
accordance with the normal practices of the Company. This is equal to an annual
equivalent rate of $325,000. You will receive a salary review on an annual
basis.

 

5. Cash Bonus: You shall have the opportunity to earn an annual cash bonus to be
paid in the first quarter of each year. Your cash bonus shall be based on
equally weighted corporate performance and personal performance and your target
rate shall be 50% of your annual salary. Your personal objectives will be agreed
upon between you and the CEO.

 

6. (a) Unit Options in MSV LP: You will be granted options, which shall be
awarded to you upon your Commencement Date, of 225,000 units in the MSV LP 2001
Unit Incentive Plan, as amended at a strike price of $56.33 and a three year
ratable vesting period (i.e. 1/3 vesting on each of the three one-year
anniversaries of the Commencement Date) consistent with the MSV LP Unit Option
Agreement approved for grant to MSV employees. Except as specifically provided
herein, the treatment of the unit options shall be consistent with the MSV LP
2001 Unit Incentive Plan (as amended from time to time) and the Change of
Control Agreement dated as of the date of your Commencement Date, which shall be
appended hereto and included by reference in this Agreement; and



--------------------------------------------------------------------------------

Scott MacLeod

Janaury 9, 2006

Page 2

(b) In addition, upon the Commencement Date,you will be granted 50,000
Restricted Units or Phantom Units equivalent in economics to the Restricted
Units of the LP, in either case in the MSV LP 2001 Unit Incentive Plan, the
structure and terms of which will be implemented to take account of tax and
reporting treatment for you and MSV. The precise form of the Unit award grant
will be developed by MSV in cooperation with you for implementation of your
grant, as soon as practicable, and will take into accountcurrent tax, limited
partnership and private/public company considerations.The award will be made
payable in MSV LP Units, stock of MSV (or its successor) or cash(with reference
in the case of a cash payment to the fair market value of such MSV LP Units or
MSV stock, as determined by the Board in good faith (“FMV”)) and will vest over
a period of five (5) years as follows: (i) in the amount of20,000 Units on the
second anniversary of the grant, provided that 10,000 of such Units may vest at
any time following the first anniversary of the grant if MSV (or its successor)
is then a public company and the stock issuable upon unit vesting could be sold
in a public market (“Public Stock”); and, (ii) in the amount of 10,000 Units on
each of the three anniversaries thereafter,. MSV will issue Public Stock to you
upon vesting of any Phantom Units if such Public Stock is then available, and
will not issue LP Units in satisfaction thereof unless both you and MSV agree.
In the absence of available Public Stock, unless you and MSV agree otherwise,
MSV will make a cash payment to you at FMV. The treatment of such shares or
units shall be consistent with the Change of Control Agreement as referenced in
paragraph 6(a) above.

 

7. Benefits: You shall participate in all the benefit plans of the Company
available to the Company’s senior executives, including:

 

  a. Health and Dental Insurance as provided by the Company;

 

  b. Tax deferred, company match 401K or other savings plans;

 

  c. Life and Disability insurance;

 

  d. Accrue 6.15 PTO hours per pay period, plus statutory holidays;

 

8. Location and Moving Expenses and Relocation Expenses: It is understood that
your employment location would be at the corporate headquarters in Reston,
Virginia. The Company will reimburse you for out-of-pocket moving expenses for
your move from New York to Virginia and reimburse you for travel and hotel
accommodations during a reasonable transition period. The Company shall also
reimburse reasonable travel for you and your spouse to find a new home near the
Reston office.

 

9. Business Expenses: The Company shall reimburse you for all reasonable
business and professional expenses incurred by you in connection with your
employment with the Company in accordance with company policies.

 

10. Change of Control Protections: You and Company shall execute a Change of
Control Agreement, dated as of the date of your commencement of employment, a
copy of which is appended hereto and incorporated by reference and which shall
govern with respect to Companies obligations to you in the event of a Change of
Control or a Termination of your employment resulting from a Change of Control.

 

11.

Termination Protections: Should the Company terminate you, during the Term,
without Cause or make a material change to the terms of your employment as set
forth in this agreement without your prior written consent, you shall be
entitled to (i) one year’s salary



--------------------------------------------------------------------------------

Scott MacLeod

Janaury 9, 2006

Page 3

 

  and target bonus and (ii) immediate vesting of all unit options (and such
options shall remain exercisable for two years following termination of
employment) and unit or phantom unit shares granted by MSV LP.

 

12. Confidentiality, Non-Competition and Non-Solicitation Agreement: In
consideration of your employment and the benefits contemplated herein, you shall
execute a Confidentiality, Non-Competition and Non-Solicitation Agreement in the
form appended hereto and included by reference in this Agreement.

 

13. Counterparts, Severability and Notices: This Agreement may be executed in
one or more counterparts each of which shall be deemed an original. If any part
of this Agreement is found to be illegal or unenforceable, such determination
shall not affect the enforceability of the remaining provisions which shall
remain in effect. All notices shall be hand delivered to you at the address
noted above, and such further address as you provide the company and if to the
Company, by hand delivery to the CEO.

 

14. Governing Law: This Agreement shall be governed by the laws of the
Commonwealth of Virginia.

 

Sincerely,

/s/Alexander H. Good

Alexander H. Good MSV LP Date Executed:

 

Agreed to and Accepted:

/s/ Scott G. Macleod

Scott MacLeod Date Executed: January 9, 2006